DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 01/14/2021 which amended claims 1 and 14. Claims 1, 2 and 5-17 are currently pending in the application for patent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 5-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (US 2013/0222557; hereinafter referred to as Kuo), in view of Park et al (US 2017/0041596; hereinafter referred to as Park).
Regarding Claims 1 and 14, Kuo discloses an image display system (Figure 5B; Projection Display System 500) comprising: 
a set of projectors (Figure 5B; Projectors P4 and P9) configured to generate a plurality of light beams and project the plurality of light beams to a region of an image plane (see Figure 5B and Paragraph [0029]); 
a screen (Figure 5B; Screen 502) facing the set of projectors (Figure 5B; Projectors P4 and P9) and configured to provide the image plane for generating a three-dimensional image object by the plurality of light beams projected to the region of the image plane (see Figure 5B and Paragraph [0031]; wherein the region of the image plane corresponds to the different positions on screen 502 of the perspective views corresponding to the array of projectors P1-P16  and wherein it is disclosed that the projectors are configured to project the different perspective images, and the rotational positioning of the associated mirrors are coordinated and synchronized to re-direct the light rays at the different positions on the screen, so that a viewer sees stationary or moving three-dimensional imagery with correct perspective on the screen); and 
a first auxiliary projector (Figure 5B; Projector P1) configured to generate and project at least one additional light beam to the region of the image plane for increasing perspective information of incident light of the three-dimensional image object on a view point within a visual field (see Paragraphs [0027] and [0029]-[0030]; wherein it is 
tracking a position of an image receiver (see Paragraph [0053]; wherein it is disclosed that head/eye tracking techniques may be used to accommodate the motions of a viewer and/or multiple, simultaneous viewers); and 
a processor (Figure 3; Video Processing System 312) configured to adjust a plurality of projection directions of the set of projectors and the first auxiliary projector according to the position of the image receiver (see Paragraphs [0023] and [0053]; wherein the video processing system 312 is responsible for storing, processing, transmitting image data, and controlling the video projector and wherein it is disclosed that head/eye tracking techniques may be used to accommodate the motions of a viewer and/or multiple, simultaneous viewers such that if in a gaming environment, if there are two, three or more people, the associated mirrors of a projector can be re-oriented to move the image to specific person in the gaming room).
Kuo does not expressly disclose an image capturing device configured to track a position of an image receiver; and a processor coupled to the image capturing device, the set of projectors, and the first auxiliary projector and configured to adjust a plurality of projection directions of the set of projectors and the first auxiliary projector according to the position of the image receiver; wherein the processor controls the image capturing device to generate a priority of the image receiver after the processor recognizes an identity of the image receiver, and when the priority is greater than a threshold, the processor dynamically adjusts the plurality of projection directions of the set of projectors and the first auxiliary projector according to the identity of the image 
Park discloses an image display system (Figure 5) comprising:
a set of projectors (Figure 5; Panel 101 and Optical Layer 103) configured to generate a plurality of light beams and project the plurality of light beams to a region of an image plane (see Figure 5 and Paragraph [0086]; wherein it is disclosed that the light output from each subpixel 102 of panel 101 may be irradiated in a specific direction while passing through the optical layer 103, thereby displaying a stereoscopic image (stereo image) or a multi-view image); 
an image capturing device (Figure 22; Sensor 2020) configured to track a position of an image receiver (see Paragraphs [0122] and [0286]; wherein it is disclosed that the sensor 202 is an image sensor which photographs a first user and a second user and that the sensor tracks positions of both eyes of each user); and 
a processor (Figure 22; Processor 2010) coupled to the image capturing device (see Figure 22 and Paragraph [0285]; wherein it is disclosed that the processor 2010 and the sensor 2020 are coupled via bus 2040), and the set of projectors (see Figure 5; Panel 101 and Optical Layer 103 and Figure 22; Paragraph [0292]-[0293]; wherein the processor 2010 is disclosed as controlling/performing the method described with reference to figure 5, thereby the processor 2010 is coupled to panel 101 and optical layer 103) and configured to adjust a plurality of projection directions of the set of projectors according to the position of the image receiver (see Paragraph [0122]; wherein it is disclosed that the rendering apparatus receives signals that include information about positions of both eyes of a user from a sensor that tracks positions of both eyes of each user, wherein the rendering apparatus determines directions from the subpixel 102 toward both eyes of each user based on positions of eyes of each user); 
wherein the processor (Figure 22; Processor 2010) controls the image capturing device (Figure 22; Sensor 2020) to generate a priority of the image receiver after the processor (Figure 22; Processor 2010) recognizes an identity of the image receiver (see Paragraphs [0098] and [0292]-[0293]; wherein it is disclosed that the processor 2010 controls the electronic system and that a priority is automatically determined using a facial recognition method, wherein the faces of viewers may be recognized using a vision sensor, which in this case is constituted by sensor 2020, and the priority may be determined based on a list of the recognized viewers and main users registered in advance), and when the priority is greater than a threshold (see Paragraph [0097]; wherein it is disclosed that the rendering apparatus determines a priority of each viewer and may display an image for a viewer having a relatively high (or highest) priority), the processor (Figure 22; Processor 2010) dynamically adjusts the plurality of projection directions of the set of projectors (Figure 5; Panel 101 and Optical Layer 103) according to the identity of the image receiver to align the image receiver for improving quality of a three-dimensional image received by the image receiver (see Paragraphs [0097]-[0098]; wherein it is disclosed that a priority of a viewer is automatically determined using a facial recognition method, wherein faces of viewers are recognized using a vision sensor, and the priority is determined based on a list of the recognized viewers and main users registered in advance such that the rendering apparatus determines a priority for each of viewers and displays an image to a viewer having a relatively high priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kuo to include an image capturing device configured to track a position of an image receiver; and a processor coupled to the image capturing device, the set of projectors, and the first auxiliary projector and configured to adjust a plurality of projection directions of the set of projectors and the first auxiliary projector according to the position of the image receiver; wherein the processor controls the image capturing device to generate a priority of the image receiver after the processor recognizes an identity of the image receiver, and when the priority is greater than a threshold, the processor dynamically adjusts the plurality of projection directions of the set of projectors and the first auxiliary projector according to the identity of the image receiver to align the image receiver for improving quality of a three-dimensional image received by the image receiver, as taught by Park, because by aiming and only transmitting data to be viewable by a selected viewer, the system achieves a reduction in data rate, thereby allowing for the projection of a high quality image without overtaxing the projection system through the projection of unnecessary images.
Regarding Claim 2, Kuo as modified by Park discloses the limitations of claim 1 as detailed above.

Regarding Claim 5, Kuo as modified by Park discloses the limitations of claim 1 as detailed above.
Kuo further discloses the first auxiliary projector (Figure 5B; Projector P1) is configured to project M light beams to the image plane (see Paragraph [0033]; wherein projector P1 is configured to project images at 9 different positions on the screen), P light beams of the M light beams are projected within the region of the image plane (see Figure 5B and Paragraph [0033]; wherein the region of the image plane corresponds to the different positions on screen 502 of the perspective views corresponding to the array of projectors P1-P16 and wherein projector P1 projects the perspectives of itself projector P1, in addition to projectors P2, P3, P4 and P5 within said region of the image plane), M-P light beams are projected outside the region of the image plane (see Figure 5B and Paragraph [0033]; wherein it is disclosed that projector P1 also projects the outside of the region of the image plane defined as correlating to the different positions of the perspective views corresponding to projectors P1-P16), M and P are two positive integers and M>P (see Paragraph [0033]; wherein M is equal to 9 and P is equal to 4 thereby M>P).
Regarding Claim 6, Kuo as modified by Park discloses the limitations of claim 5 as detailed above.
Kuo further discloses the M-P light beams are projected to another region adjacent to the region of the image plane for generating an image displayed on the another region (see Figure 5B and Paragraph [0033]; wherein it is disclosed that projector P1 projects the perspectives of projectors P-1, P-2, P-3 and P-4, which are not depicted, but are to the right of (adjacent to) and outside of the region of the image plane defined as correlating to the different positions of the perspective views corresponding to projectors P1-P16).
Regarding Claim 7, Kuo as modified by Park discloses the limitations of claim 1 as detailed above.
Kuo further discloses positions of two adjacent projectors of the set of projectors are separated by a horizontal interval (see Paragraph [0018]; wherein it is disclosed that the spacing between each projector may be about 1 cm), and a horizontal gap between the first auxiliary projector and the region is greater than or equal to at least two horizontal intervals (see Paragraph [0018]; wherein it is disclosed that a central projector in an array can be at a distance of less than about 5 meters away from the screen).
Regarding Claim 8, Kuo as modified by Park discloses the limitations of claim 1 as detailed above.
Kuo further discloses a second auxiliary projector (Figure 5B; Projector P14) configured to generate and project at least one additional light beam to the region of the image plane for increasing the perspective information of the incident light of the three-dimensional image object on the view point within the visual field (see Paragraph [0029]; wherein it is disclosed that projector P14 (510) and associated mirrors 511 can be used to provide the functionality of projectors P12, P13, P15, and P16); 
wherein the first auxiliary projector (Figure 5B; Projector P1) and the second auxiliary projector (Figure 5B; Projector P14) are adjacent or non-adjacent (see Figure 5B).
Regarding Claim 15, Kuo as modified by Park discloses the limitations of claim 14 as detailed above.
Kuo discloses tracking a position of an image receiver (see Paragraphs [0047] and [0053]; wherein it is disclosed that the heads/eyes of viewers are tracked); and adjusting a plurality of projection directions of the set of projectors (Figure 5B; Projectors P4 and P9) and the first auxiliary projector (Figure 5B; Projector P1) according to the position of the image receiver (see Paragraph [0053]; wherein it is disclosed that the associated mirrors of a projector can be re-oriented to move the image to specific person in the gaming room).
Regarding Claim 16, Kuo as modified by Park discloses the limitations of claim 14 as detailed above.
within said region of the image plane), M-P light beams are projected outside the region of the image plane (see Figure 5B and Paragraph [0033]; wherein it is disclosed that projector P1 also projects the perspectives of projectors P-1, P-2, P-3 and P-4, which are not depicted, but are to the right of (adjacent to) and outside of the region of the image plane defined as correlating to the different positions of the perspective views corresponding to projectors P1-P16), M and P are two positive integers and M>P (see Paragraph [0033]; wherein M is equal to 9 and P is equal to 4 thereby M>P).
Regarding Claim 17, Kuo as modified by Park discloses the limitations of claim 14 as detailed above.
Kuo further discloses projecting at least one additional light beam from a second auxiliary projector (Figure 5B; Projector P14) to the region of the image plane for increasing the perspective information of the incident light of the three-dimensional image object on the viewpoint within the visual field (see Paragraphs [0029] and [0031]; wherein it is disclosed that projector P14 (510) and associated mirrors 511 can be used .

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 9, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious an optical actuator facing the light valve device and configured to generate a plurality of refracted light signals by refracting the modulated light signal at different time slots; and a lens device facing the optical actuator and configured to generate a plurality of outputted light signals by receiving and outputting the plurality of refracted light signals at the different time slots; wherein at least one outputted light signal of the plurality of outputted light signals forms the at least one additional light beam to the region of the image plane for increasing the perspective information of the incident light of the three-dimensional image object on the view point within the visual field.
These limitations in combination with the other limitations of claim 9 and claim 1 would render the claim non-obvious over the prior art of record if rewritten.
The dependent claims 10-13 would likewise be non-obvious over the prior art of record if the aforementioned amendment were made.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 5-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882